               Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 1 of 29




 1
 2
 3
 4
 5
 6                                  UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8
 9        MARIA DEL CARMEN MARTINEZ                  Case No. C18-1180-RSM
10        PATTERSON,
                                                     ORDER GRANTING DEFENDANT
11                    Plaintiff,                     AT&T’S MOTION FOR SUMMARY
                                                     JUDGMENT
12                        v.
13
          AT&T SERVICES INC., a Delaware
14        Corporation,
15                    Defendant.
16
17                                      I.      INTRODUCTION
18
              This matter comes before the Court on Defendant AT&T Services Inc. (“AT&T”)’s
19
     Motion for Summary Judgment. Dkt. #47. Plaintiff Maria del Carmen Martinez-Patterson
20
     opposes AT&T’s motion. Dkt. #58. Parties have not requested oral argument, and the Court
21
22   finds it unnecessary to resolve the instant motion. Having reviewed Defendant’s Motion,

23   Plaintiff’s Response, AT&T’s Reply, the declarations and exhibits attached thereto, and the
24
     remainder of the record, the Court ORDERS that Defendant AT&T’s Motion for Summary
25
     Judgment is GRANTED.
26
27   //

28   //



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 1
              Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 2 of 29




                                           II.     BACKGROUND
 1
 2          Plaintiff is a Hispanic woman of Filipino and Spanish heritage who worked as a Database

 3   Administrator in Washington for AT&T from 2000 until her termination in December 2016.
 4
     Plaintiff brings this action against AT&T under 42 U.S.C. § 1981, the Washington Law Against
 5
     Discrimination (“WLAD”), the Family Medical Leave Act (“FMLA”), and the Washington
 6
 7   Family Leave Act (“WFLA”). Dkt. #1 at ¶ 1. Plaintiff also claims wrongful discharge and lost

 8   wages under RCW 49.52 and RCW 49.48. Id.
 9      A. 2006 EEOC Charge
10
            In 2006, Plaintiff filed a charge with the U.S. Equal Employment Opportunity
11
     Commission (“EEOC”) against AT&T predecessor company, Cingular. Dkt. #52 at 9. Plaintiff
12
13   has not produced a copy of the 2006 charge or any settlement agreement. Dkt. #52 at 8. She

14   states that she brought the charge after accidentally finding out that her job title had been changed
15   following discriminatory behavior. Id. at 9. The job title change did not result in any change in
16
     pay. The EEOC charge was resolved by changing her job title from DBA to DBA 2. Dkt. #58-1
17
     at 7:15-21.
18
19      B. Complaints of Discriminatory Treatment from 2011-2016

20          In 2011, Plaintiff moved to IT Director John Rossi’s organization, where she worked with
21
     three other Database Administrators: Praveen Kollipara, Anstin Hall, and Sohail Khan. Dkt. #53
22
     at ¶¶ 9-11. From 2011 until December 2014, Plaintiff reported directly to Uday Shah, an
23
24   Associate Director-Technology, who reported to Mr. Rossi. Id. at ¶ 16. Mr. Shah was based in

25   Illinois and Mr. Rossi continues to be based in New Jersey. Plaintiff never met Mr. Shah in
26   person, communicating only by phone and computer messaging. Dkt. #52 at 12. In or around
27
     March 2012, the Senior Tech Team Lead reporting to Mr. Shah became vacant, and Plaintiff
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 2
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 3 of 29




     emailed Mr. Rossi and Mr. Shah to express interest in the position. Mr. Shah determined that he
 1
 2   would not fill that position and would instead hire another Database Administrator for the team.

 3   Dkt. #53 at ¶¶ 24-25.
 4
            In October and November 2012, Plaintiff complained to Mr. Rossi that Mr. Shah was
 5
     sending her demeaning emails and text messages. Id. at ¶¶ 27-28. Plaintiff believed that because
 6
 7   Mr. Shah was Indian, he did not respect women. Id. at ¶ 30. Plaintiff provided the emails and

 8   text messages from Mr. Shah that she found demeaning, but Mr. Rossi found nothing demeaning
 9   or unprofessional—rather, he believed that Mr. Shah’s messages “seemed to be routine
10
     discussions, requests for clarification, or instructions regarding various projects, tasks, and
11
     deadlines.” Id. Nevertheless, Mr. Rossi forwarded Plaintiff’s concerns to AT&T Human
12
13   Resources (“HR”) to request guidance. Id. at ¶¶ 31-32. Mr. Rossi followed up with Plaintiff on

14   November 26, 2012, at which point she reported that “things were better” between her and Mr.
15   Shah. Id. at ¶ 35.
16
            Mr. Rossi checked in again with Plaintiff on January 18, 2013, and she reported there were
17
     “no further incidents” with Mr. Shah. Id. at ¶ 36. However, she stated that she was having
18
19   difficulty dealing with Team Lead Mehdi Hosseini, who was responsible for coordinating the

20   work of Database Administrators, developers and analysts and determining project timelines. Id.
21
     at ¶¶ 37-38. Plaintiff reported that Mr. Hosseini was singling her out, berating her and taunting
22
     her. Dkt. #58-1 at 13; Dkt. #58-2 at ¶ 1.
23
24          On July 18, 2013, Plaintiff emailed Mr. Rossi again about Mr. Hosseini. Dkt. #53 at 12.

25   Plaintiff’s email expressed concern that she had “no voice” and “very little or no influence in the
26   technical direction of the R12 project design, strategy and content. I don’t know where this comes
27
     from but it is a message that I have been given more than once from Mehdi . . . I feel that the
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 3
              Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 4 of 29




     expectation is that we just do what we are told, with little or no influence on technical decisions .
 1
 2   . . .” Id. Mr. Rossi forwarded the email to Debbie Russo, Hosseini’s direct supervisor. Ms.

 3   Russo responded that she had worked with Mr. Hosseini for several years and “have never found
 4
     him to be anything but open to all opinions and ideas.” Id. at 14. She also directed Plaintiff to
 5
     “feel free to come directly to me with any issues with my team members” and hoped they could
 6
 7   “move forward on this without further incident.” Id. at 14-15. Plaintiff viewed Ms. Russo’s

 8   response as “completely side-stepp[ing] the issue by calling what he was doing ‘challenging’ me.
 9   I was reporting his abusive and hostile manner towards me because I am a woman, not the fact
10
     that he disagreed with work related issues.” Dkt. #58-2 at ¶ 1. She took Ms. Russo’s message to
11
     mean that Ms. Russo “would not appreciate or allow any further attempts to make complaints
12
13   about the mistreatment.” Id.

14          On September 1, 2014, following a Fireside Chat with AT&T’s former Executive Director
15   held for AT&T employees, Plaintiff emailed Mr. Rossi regarding concerns she had about a
16
     “pattern of exclusion” by Indian men on her team. Dkt. #53 at 17-20. This pattern included a
17
     downgraded performance rating from her 2011 “Exceeds” rating, scolding from Mr. Hosseini,
18
19   and minimization of her contributions by the Senior Technical Lead. Plaintiff and Mr. Rossi met

20   to discuss her email, during which Plaintiff also raised her concern that her 2006 EEO claim was
21
     “following her” and preventing her from applying for other job opportunities at AT&T. Id. at ¶¶
22
     43-45. During that meeting, Plaintiff stated her belief that both Mr. Shah and Mr. Hosseini treated
23
24   her differently because they were Indian and did not respect her because she is a woman. Id. at

25   ¶¶ 47-51.
26          Mr. Rossi reported Plaintiff’s complaint to Marybeth Dunne, AT&T’s Lead EEO
27
     Consultant, who investigated the concerns raised by Plaintiff. Dkt. #54 at ¶ 4. Ms. Dunne
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 4
              Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 5 of 29




     requested a meeting with Plaintiff, and on October 8, 2014, they met to discuss Plaintiff’s
 1
 2   concerns. After meeting with Plaintiff, Ms. Dunne drafted a report summarizing her conclusions

 3   (“the EEO Report”). The EEO Report determined that no EEO policy violation was substantiated
 4
     because Plaintiff could not articulate specific examples of when or how Mr. Shah and/or Mr.
 5
     Hosseini discriminated against her based on her race, national origin or gender. Dkt. #57 at 2
 6
 7   (sealed). The EEO Report likewise concluded that Plaintiff’s retaliation claim based on her 2006

 8   claim was unsubstantiated, given that Plaintiff’s leadership team had no knowledge of the 2006
 9   complaint. Id.
10
             On December 16, 2014, a business reorganization resulted in Mr. Shah and several team
11
     members being moved out of Mr. Rossi’s organization, and Ms. Russo became the new supervisor
12
13   for Plaintiff, Mr. Kollipara, Mr. Hall, and Mr. Khan. Id. at ¶¶ 55-56. In mid-2015, Plaintiff

14   received a midterm evaluation that rated her Business Result Rating as “Fully Meets” and
15   Leadership Rating as “Meets Some.” Dkt. #58-2 at 12. In August 12, 2015, Plaintiff submitted
16
     a rebuttal to Ms. Russo for her Midterm Evaluation, stating that this was a “lower rating than ever
17
     before for leadership skills” and was based on “inadequate experience of the rating authority” that
18
19   “has at its heart a self-fulfilling goal of denying any kind of positive trajectory I may have with

20   the company . . . .” Id. at 11. Her rebuttal further stated, “I am told I should take a ‘softer’ stance.
21
     . . . This I suspect is because the men who are in this group, all culturally unsuited to listening to
22
     a Hispanic female address concerns they have not considered, are unhappy they have to listen to
23
24   me.” Id. Her rebuttal references an instance when she was “humiliated in a group meeting before

25   my peers and my manager, by a man from a culture other than [] the United States . . . I was cut
26   off due to technical problems but found myself shaking at the belittling, bullying and put down I
27
     was forced to endure from a superior . . . .” Id.
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 5
              Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 6 of 29




             On January 28, 2016, Plaintiff received a year-end review from Ms. Russo reporting her
 1
 2   overall performance rating as “Meets Some.” Id. at 13. Ms. Russo commented that Plaintiff “has

 3   very strong technical skills and welcomes challenges” but needed to strengthen her
 4
     communication skills—especially in group environments. Id. (“Members of various project
 5
     teams have reported that [Plaintiff] needs to improve the way she handles interactions within
 6
 7   group meeting settings, concentrating on effective listening as well as non-confrontational

 8   presentation of ideas.”).
 9           On January 30, 2016, Plaintiff submitted a rebuttal to the year-end evaluation. She
10
     believed the downgrade on her evaluation was due “to gender and cultural differences between
11
     the United States and the country of origin for many of the men [she was] required to work with,
12
13   and forms the foundation for the claim [she] lack[s] communication skills.” Id. at 14. Her

14   rebuttal elaborated that men on her project teams would “publicly and privately belittle, intimidate
15   and taunt” her, and stated that she has “good skills with the men from Western Civilization, and
16
     many cultures. It is just a regular problem with the Indian world view, plus some other regions
17
     from time to time about the role of women . . . I am not valid to them. Challenge is apparently
18
19   not appropriate.” Id. She identified the men she took issue with as “the R12 project one Sr. Tech

20   lead;1 and from ESAR, one System Engineer.” Id. Her rebuttal also claimed a “pattern of
21
     retaliation” wherein she raised these complaints in 2014 and believed “this year’s mid-year rating
22
     and end of year rating are the result.” Id.
23
24       C. FMLA Request

25           In early March 2016, Plaintiff’s brother was diagnosed with brain cancer. Dkt. #58-1 at
26   15:21-24. In August 2016, Plaintiff asked Ms. Russo for information on applying for FMLA
27
     1
28     In her declaration, Plaintiff clarifies that the Senior Technical Lead referred to in her January 30, 2016
     rebuttal is Mr. Hosseini. Dkt. #58-2 at ¶ 3.


     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 6
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 7 of 29




     leave to care for her brother. Dkt. #58-2 at ¶ 4; Dkt. #51 at ¶ 25. Ms. Russo contacted HR for
 1
 2   guidance and was told that FMLA was not available for care of siblings. Id. at ¶ 26. On August

 3   12, 2016, Ms. Russo notified Plaintiff that FMLA did not appear to cover care for a sibling. Dkt.
 4
     #51 at 17. Her email also provided Plaintiff with two website links and two documents with more
 5
     information. On August 16, 2016, Plaintiff responded thanking Ms. Russo for investigating her
 6
 7   leave options and reported that through research, she found that she may qualify for leave under

 8   “in loco parentis.” Dkt. #51 at 17. Plaintiff asked if Ms. Russo could check if this was “on the
 9   same page with AT&T policy,” to which Ms. Russo responded that she discussed with HR and
10
     determined that for Plaintiff to request leave under “in loco parentis,” Ms. Russo would need to
11
     complete the form while Plaintiff would need to fax to HR a copy of the Legal and/or Medical
12
13   Power of Attorney and a doctor’s letter. Id. at 15-18.

14          Ms. Russo did not hear from Plaintiff again until October 16, 2016, when she received an
15   email from Plaintiff stating that she was “officially” requesting FMLA leave for the second week
16
     of December 2016 to care for her brother. Dkt. #51 at ¶¶ 31-34. Ms. Russo completed the FMLA
17
     Eligibility Form on behalf of Plaintiff and submitted the request to HR on October 25, 2016. HR
18
19   notified Ms. Russo on October 31, 2016 that Plaintiff’s request for leave was submitted too

20   early—more than 30 days before the anticipated leave—and should be resubmitted on or after
21
     December 5, 2016. Ms. Russo shared the response with Plaintiff and said she would re-submit
22
     the request in December. Id.
23
24      D. Force Reduction and Plaintiff’s Termination

25          In late 2016, AT&T’s Digital Experience Department had a reduction in force. Dkt. #25
26   at ¶¶ 4-7. Of the 284 employees in the Department, 169 were selected for the 2016 Surplus. Id.
27
     at ¶¶ 17-18. The 2016 Surplus was comprised of ten Affected Work Groups (“AWGs”), four of
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 7
              Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 8 of 29




     which were not outsourced but were subject to a headcount reduction. AWG 1 was the group of
 1
 2   four Database Administrators, including Plaintiff, who reported to Ms. Russo. Id. at ¶¶ 7-9.

 3          On October 4, 2016, Chris Lintner, an AT&T Human Resources Business Partner,
 4
     requested that Mr. Rossi and other Directors provide ratings and ranking information for certain
 5
     employees in their organization regarding a force reduction effort. Dkt. #53 at ¶¶ 57-64. Mr.
 6
 7   Rossi and Ms. Russo testified that they had no input into how and whether the headcount in AWG

 8   1 would be reduced. Id. at ¶ 72; Dkt. #51 at ¶ 36. After completing a training course on the
 9   assessment project, employees received ratings of 1 (Lowest) to 5 (Highest) in four areas:
10
     performance, leadership, skills, and experience. The Directors, including Mr. Rossi, were
11
     required to complete their assessments by October 11, 2016. Dkt. #53 at ¶ 63. Mr. Rossi testified
12
13   that at the time he completed his assessment, he was not aware of Plaintiff taking leave or planning

14   to take leave to care for her brother and that he did not consider those factors in rating Plaintiff or
15   the other Database Administrators. Id. at ¶ 67. Ms. Russo likewise testified that she did not
16
     consider Plaintiff’s plan to take leave when she made her ratings. Dkt. #51 at ¶ 38. The Database
17
     Administrators in AWG 1 were rated and ranked in the following order, from highest to lowest:
18
19   Praveen Kollipara, Anstin Hall, Sohail Khan, and Plaintiff. Dkt. #56 (sealed).

20          On October 27, 2016, the Business Unit notified Mr. Rossi that it determined that surplus
21
     conditions existed and would eliminate certain positions.          Dkt. #53 at ¶¶ 71-72. Sixteen
22
     employees, including Plaintiff, were impacted. Ms. Russo and Mr. Rossi met with Plaintiff the
23
24   next day, October 28, 2016, to notify her that her position was being eliminated as part of the

25   surplus. Id. at ¶ 73. Both Mr. Rossi’s and Ms. Russo’s positions were also eliminated, but they
26   were able to secure new roles within AT&T. Id. at ¶ 74; Dkt. #51 at ¶ 41. Plaintiff applied for
27
     four other jobs within AT&T but was not selected, and her termination was effective on December
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 8
              Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 9 of 29




     28, 2016.    Dkt. #58-1 at 37:12-24; Dkt. #25 at ¶ 15.          Plaintiff does not claim that any
 1
 2   discriminatory or retaliatory factor led to her not being selected for these internal positions. Id.

 3   Plaintiff was offered severance in exchange for signing a release of claims against AT&T, which
 4
     she declined. Dkt. #58-2 at ¶ 6.
 5
            On August 10, 2018, Plaintiff filed this action against AT&T. Dkt. #1. AT&T moved for
 6
 7   summary judgment on January 13, 2021, which Plaintiff opposes. Dkts. #47, #58.

 8                                           III.    DISCUSSION
 9      A. Motion to Seal
10
            As an initial matter, the Court considers Defendant’s unopposed Motion to Seal, Dkt. #55.
11
     Defendant moves to seal two exhibits filed in support of its Motion for Summary Judgment: (1)
12
13   employee rankings and ratings for the Database Administrators in AWG 1, Dkt. #56; and (2) the

14   EEO Report drafted by Ms. Dunne, which attaches Plaintiff’s notes to Ms. Dunne, the 2013
15   Management Performance Plan ratings given by Mr. Shah, and notes by Ms. Dunne
16
     memorializing her conversation with Plaintiff, Dkt. #57.
17
            “There is a strong presumption of public access to the court’s files.” Local Rules W.D.
18
19   Wash. LCR 5(g). To overcome this strong presumption, a party seeking to seal a judicial record

20   must meet the “compelling reasons” standard. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809
21
     F.3d 1092, 1096 (9th Cir. 2016). Under this “stringent standard,” a court may only seal records
22
     when it finds “a compelling reason and articulate[s] the factual basis for its ruling, without relying
23
24   on hypothesis or conjecture.” Id. (quoting Kamakana v. City & County of Honolulu, 447 F.3d

25   1172, 1179 (9th Cir.2006)) (internal quotations omitted).
26          The Court agrees that the sealed documents contain sensitive and confidential personal
27
     evaluations and investigations of complaints about employees who are not parties to this matter.
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 9
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 10 of 29




     Given that disclosure of these documents could subject these non-party employees to annoyance,
 1
 2   embarrassment, and/or oppression, the Court GRANTS Defendant’s Motion to Seal.

 3      B. Legal Standard
 4
            Summary judgment is appropriate where “the movant shows that there is no genuine
 5
     dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
 6
 7   R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). Material facts are

 8   those which might affect the outcome of the suit under governing law. Id. at 248. In ruling on
 9   summary judgment, a court does not weigh evidence to determine the truth of the matter, but
10
     “only determine[s] whether there is a genuine issue for trial.” Crane v. Conoco, Inc., 41 F.3d 547,
11
     549 (9th Cir. 1994) (citing Federal Deposit Ins. Corp. v. O’Melveny & Meyers, 969 F.2d 744,
12
13   747 (9th Cir. 1992)).

14          The non-moving party must present significant and probative evidence to support its claim
15   or defense. Intel Corp. v. Hartford Accident & Indem. Co., 952 F.2d 1551, 1558 (9th Cir. 1991).
16
     “The mere existence of a scintilla of evidence in support of the [non-moving party's] position will
17
     be insufficient; there must be evidence on which the jury could reasonably find for the [non-
18
19   moving party].” Anderson, 477 U.S. at 251. Neither will uncorroborated allegations and self-

20   serving testimony create a genuine issue of material fact. Villiarimo v. Aloha Island Air, Inc., 281
21
     F.3d 1054, 1061 (9th Cir. 2002); T.W. Elec. Serv. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626,
22
     630 (9th Cir. 1987). Rather, the non-moving party must make a “sufficient showing on [each]
23
24   essential element of her case with respect to which she has the burden of proof” to survive

25   summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
26          On summary judgment, the Court views the evidence and draws inferences in the light
27
     most favorable to the non-moving party. Anderson, 477 U.S. at 255; Sullivan v. U.S. Dep’t of the
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 10
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 11 of 29




     Navy, 365 F.3d 827, 832 (9th Cir. 2004). However, where the non-moving party fails to properly
 1
 2   support an assertion of fact or fails to properly address the moving party's assertions of fact, the

 3   Court will accept the fact as undisputed. Fed. R. Civ. P. 56(e). As such, the Court relies “on the
 4
     nonmoving party to identify with reasonable particularity the evidence that precludes summary
 5
     judgment.” Keenan v. Allan, 91 F.3d 1275, 1278–79 (9th Cir. 1996) (quotation marks and
 6
 7   citations omitted). The Court need not “comb through the record to find some reason to deny a

 8   motion for summary judgment.” Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026,
 9   1029 (9th Cir. 2001); Keenan, 91 F.3d at 1279 (the court will not “scour the record in search of a
10
     genuine issue of triable fact”).
11
        C. Section 1981 and WLAD Discrimination Claims
12
13          Plaintiff alleges discrimination on account of race, national origin, and gender in violation

14   of § 1981 and the WLAD. Dkt. # 1 at ¶ 2. Section 1981 prohibits discrimination in the making
15   and enforcement of contracts on the basis of race or national origin. Flores v. City of Westminster,
16
     873 F.3d 739, 752 (9th Cir. 2017); 42 U.S.C. § 1981 (“The term ‘make and enforce contracts’
17
     includes the making, performance, modification, and termination of contracts, and the enjoyment
18
19   of all benefits, privileges, terms, and conditions of the contractual relationship.”). Although

20   Defendant does not raise the issue in its briefing, the Ninth Circuit has held that Section 1981
21
     authorizes a discrimination claim based on race but “does not provide a claim based on sex
22
     discrimination or sexual harassment—not even when the sexual harassment or discrimination is
23
24   allegedly intertwined with racial discrimination.” Dickerson v. Cal Waste Sols., No. C 08-03773

25   WHA, 2009 WL 2913452, at *5 (N.D. Cal. Sept. 8, 2009) (citing Jones v. Bechtel, 788 F.2d 571,
26   574 (9th Cir. 1986)). Nevertheless, since Plaintiff can base her claim on the racial aspect of the
27
     discrimination, see Jones, 788 F.2d at 574, the Court will proceed to analyze her Section 1981
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 11
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 12 of 29




     discrimination claims. Furthermore, the WLAD bars discharge or discrimination in the terms or
 1
 2   conditions of employment on account of sex, race or national origin. RCW 49.60.180.

 3           Regarding the applicable limitations period for Plaintiffs’ claims, Plaintiff does not
 4
     dispute that claims under 42 U.S.C. § 1981 and the WLAD are governed by four-year and three-
 5
     year limitations periods, respectively. See Jones v. King Cty. Metro Transit, No. C07-319Z, 2008
 6
 7   WL 2705138, at *10 (W.D. Wash. July 9, 2008). Because this action was commenced on August

 8   10, 2018, Plaintiff’s Section 1981 claims based on actions or events that occurred before August
 9   10, 2014 are time-barred, while her WLAD claims based on actions or events that occurred before
10
     August 10, 2015 are time-barred. Id.2
11
             Since there will rarely be direct evidence of discrimination, discrimination claims are
12
13   often considered under the burden-shifting framework set forth in McDonnell Douglas Corp. v.

14   Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). See Doe v. Kamehameha
15   Sch./Bernice Pauahi Bishop Estate, 470 F.3d 827, 837–38 (9th Cir. 2006) (affirming that Title
16
     VII substantive standards apply to a § 1981 claim); Mikkelsen v. Pub. Util. Dist. No. 1 of Kittitas
17
     Cnty., 189 Wash.2d 516, 404 P.3d 464, 470–71 (2017) (applying McDonnell Douglas framework
18
19   to claims under the WLAD). Because Washington courts look to federal law in interpreting the

20   WLAD, see id., the Court will consider this motion under federal law, considering Washington
21
     case law where appropriate.
22
             Under McDonnell Douglas, a plaintiff bears the initial burden of establishing a prima facie
23
24   case by raising an inference of discrimination—a “presumption that the employer unlawfully

25   discriminated against the employee.” Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253–
26   54 (1981). After this prima facie case is made, the burden “then shifts to the defendant to
27
     2
28    Plaintiff’s Response misstates that Plaintiff filed this lawsuit on October 9, 2018, which was the date
     AT&T filed its Answer. See Dkt. #13.


     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 12
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 13 of 29




     articulate a legitimate nondiscriminatory reason for its employment decision.” Wallis v. J.R.
 1
 2   Simplot Co., 26 F.3d 885, 889 (9th Cir. 1994) (quoting Lowe v. City of Monrovia, 775 F.2d 998,

 3   1005 (9th Cir. 1985), as amended, 784 F.2d 1407 (1986)). If the defendant succeeds, then to
 4
     defeat summary judgment, the plaintiff must demonstrate that the “articulated reason is a pretext
 5
     for unlawful discrimination by ‘either directly persuading the court that a discriminatory reason
 6
 7   more likely motivated the employer or indirectly by showing that the employer’s proffered

 8   explanation is unworthy of credence.’” Aragon v. Republic Silver State Disposal, Ind., 292 F.3d
 9   654, 658–59 (9th Cir. 2002) (quoting Chuang v. Univ. of Cal. Davis, 225 F.3d 1115, 1124 (9th
10
     Cir. 2000) (quotations and citation omitted). “Although intermediate burdens shift back and forth
11
     under this framework, ‘[t]he ultimate burden of persuading the trier of fact that the defendant
12
13   intentionally discriminated against the plaintiff remains at all times with the plaintiff.’” Reeves

14   v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000) (quoting Burdine, 450 U.S. at 253).
15          i.      Plaintiff’s Prima Facie Case
16
            An inference of discrimination may be established “in whatever manner is appropriate in
17
     the particular circumstances.” Diaz v. Am. Telephone & Telegraph, 752 F.2d 1356, 1361 (9th
18
19   Cir. 1985). In disparate treatment cases, the inference is often established by the plaintiff showing

20   that: (1) she is a member of a protected class, (2) she was qualified for her position, (3) she was
21
     subject to an adverse employment action, and (4) similarly situated employees outside the
22
     protected class were treated more favorably. Davis v. Team Elec. Co., 520 F.3d 1080, 1089 (9th
23
24   Cir. 2008). Plaintiff does not appear to dispute that the disparate treatment test applies here.

25          The Court finds that Plaintiff has sufficiently demonstrated an inference of discrimination
26   as to her ratings in AWG 1 and her selection for termination. AT&T does not dispute that
27
     Plaintiff, as a Hispanic female with Filipino and Spanish heritage, is a member of a protected
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 13
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 14 of 29




     class, that she was qualified for her position as Database Administrator, that she suffered an
 1
 2   adverse employment action when she was terminated, and that similarly situated employees

 3   outside the protected class—here, the remaining Database Administrators in AWG 1—were not
 4
     terminated. Furthermore, Plaintiff’s low rating in AWG 1 directly led to her termination and
 5
     therefore also constitutes an adverse employment action. For that reason, the burden shifts to
 6
 7   AT&T to provide a legitimate, non-discriminatory reason for her low rating in AWG 1 and her

 8   termination.
 9           Although the Complaint only identifies termination as a specific adverse employment
10
     action taken by AT&T, see Dkt. #1 at ¶¶ 35-36, the Court finds it necessary to address Plaintiff’s
11
     other allegations of mistreatment by supervisors and colleagues AT&T. It is well-established that
12
13   “[n]ot every employment decision amounts to an adverse employment action.” Strother v. S.

14   California Permanente Med. Grp., 79 F.3d 859, 869 (9th Cir. 1996), as amended on denial of
15   reh’g (June 3, 1996). Indeed, courts have found no adverse employment decision where the
16
     employee was not demoted, placed in a worse job, given additional responsibilities, or lost
17
     benefits. See id. at 869, n.12 (collecting cases).
18
19           Here, Plaintiff claims mistreatment from Mr. Shah and Mr. Hosseini, including being

20   verbally berated, taunted, and laughed at, and given poor performance reviews.3 AT&T argues
21
     that none of these alleged acts constituted a material adverse action under Section 1981 or WLAD
22
     necessary to establish a prima facie case of discrimination. Dkt. #47 at 17. Plaintiff does not
23
24   meaningfully dispute AT&T’s argument in her response, instead focusing only on the termination

25   issue. See generally Dkt. #58. The Court agrees with AT&T. Generalized and conclusory
26   allegations of criticism by coworkers do not constitute adverse employment actions for purposes
27
     3
28     To the extent Plaintiff references incidents occurring before August 10, 2014, these events are outside
     the applicable limitation periods for Section 1981 and the WLAD.


     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 14
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 15 of 29




     of a Section 1981 or WLAD claim. See, e.g., Kortan v. Cal. Youth Auth., 217 F.3d 1104, 1112
 1
 2   (9th Cir. 2000) (general allegations that supervisor was uncivil, critical, and stared at plaintiff in

 3   a hostile manner insufficient to establish adverse employment action); Carter-Miller v.
 4
     Washington, No. C07-1825RAJ, 2008 WL 4542372, at *1 (W.D. Wash. Oct. 8, 2008) (claim that
 5
     colleague eroded plaintiff’s credibility and humiliated her by giving orders in front of students
 6
 7   insufficient to establish adverse employment action). Furthermore, Plaintiff has provided no

 8   evidence to raise the inference that her earlier performance reviews had any impact on her rating
 9   in the October 2016 assessment for AWG 1. Cf. Neely v. Boeing Co., No. C16-1791-JCC, 2019
10
     WL 2178648, at *7 (W.D. Wash. May 20, 2019), aff’d, 823 F. App’x 494 (9th Cir. 2020)
11
     (plaintiff’s poor score on performance evaluation constituted adverse employment action since it
12
13   contributed to eventual termination). For these reasons, Plaintiff has failed to demonstrate a prima

14   facie case of discrimination beyond her October 2016 rating in AWG 1 and termination.
15          ii.     Defendant’s Legitimate Business Reasons
16
            The record establishes that AT&T had legitimate business reasons for Plaintiff’s
17
     termination. AT&T has shown that Plaintiff’s position was eliminated as part of a force reduction
18
19   resulting from her ranking as the lowest of the four Database Administrators in AWG 1. Dkt.

20   #25 at ¶¶ 7-9; Dkt. #53 at ¶¶ 71-72; Dkt. #56 (sealed). A force reduction is a legitimate, non-
21
     discriminatory reason for termination under Section 1981 and the WLAD. Shokri v. Boeing Co.,
22
     311 F. Supp. 3d 1204, 1212–13 (W.D. Wash. 2018), aff’d, 777 F. App’x 886 (9th Cir. 2019).
23
24   Furthermore, both Mr. Rossi and Ms. Russo testified that they had no input into how headcount

25   in AWG 1 would be reduced and that they, too, had their positions eliminated as part of the force
26   reduction. Dkt. #53 at ¶¶ 72-74; Dkt. #51 at ¶¶ 36, 41.
27
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 15
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 16 of 29




            AT&T also offers legitimate reasons for Plaintiff’s low ranking in the assessment for the
 1
 2   force reduction. AT&T provides consistent evidence from Plaintiff’s supervisors and colleagues

 3   that people besides Indian males had difficulty working on projects with Plaintiff due to her
 4
     defensiveness and combativeness. In addition to Plaintiff’s 2015 mid-year and end-reviews from
 5
     her supervisor, which noted that her communication skills in group environments could be
 6
 7   improved, AT&T offers evidence from other colleagues expressing the same concerns. Senior

 8   Business Manager Jill Boccardo, who worked with Plaintiff for a year before Plaintiff’s
 9   termination, testified that Plaintiff had “very strong technical skills” but would hang up the phone
10
     and refuse to accept any messages if the team chose not to go with her desired path, or if she
11
     didn’t like what was being discussed. Dkt. #49 at ¶¶ 3-4. Principle Software Delivery Project
12
13   Manager Jane Kearney, who worked with Plaintiff from June until November 2012, likewise

14   noted that Plaintiff “had competent technical skills and “was a hard worker,” but Kearney often
15   “felt as if [she] had to walk on eggshells around [Plaintiff]” and was careful in her dealings due
16
     to Plaintiff’s volatility. Like Boccardo, Kearney reported that Plaintiff would hang up the phone
17
     and refuse to talk if she became upset during a call.
18
19          iii.    Pretext for Unlawful Discrimination

20          Because AT&T has offered legitimate business reasons for Plaintiff’s assessment rating
21
     and termination, the burden shifts back to Plaintiff to demonstrate that those reasons are merely
22
     a pretext masking intentional discrimination. Pretext can be established by showing “that a
23
24   discriminatory reason more likely motivated the employer” or “that the employer’s proffered

25   explanation is unworthy of credence.” Burdine, 450 U.S. at 256. A plaintiff may rely on direct
26   evidence which proves discriminatory animus on its own—typically clearly discriminatory
27
     statements or actions—or circumstantial evidence which “requires an additional inferential step
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 16
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 17 of 29




     to demonstrate discrimination.” Coghlan v. American Seafoods Co. LLC, 413 F.3d 1090, 1095
 1
 2   (9th Cir. 2005). “‘[V]ery little’ direct evidence of [a] discriminatory motive is sufficient.”

 3   Winarto v. Toshiba America Elecs. Components, Inc., 274 F.3d 1276, 1284 (9th Cir. 2001). But
 4
     where circumstantial evidence is used, “a plaintiff must put forward specific and substantial
 5
     evidence challenging the credibility of the employer’s motives.” Vasquez v. Cnty. of Los Angeles,
 6
 7   349 F.3d 634, 641 (9th Cir. 2003) (citations omitted).

 8          Plaintiff has not introduced evidence sufficient to raise a material dispute of fact that
 9   AT&T’s reasons for her AWG rating or termination were merely pretext. With respect to the
10
     AWG 1 ratings, Plaintiff provides no evidence that the rankings are unworthy of credence.
11
     Plaintiff’s rebuttals to her mid-year and end-of-year evaluations deny that Plaintiff lacks
12
13   communication and leadership skills, see Dkt. #58-2 at 11-13, but it is well-established that “an

14   employee’s subjective belief about [her] performance is not relevant and does not alone raise an
15   issue of material fact.” Shokri, 311 F. Supp. 3d at 1215; Aragon, 292 F.3d at 660. Nothing in the
16
     record contradicts the assessments by her superiors and colleagues that she was combative in
17
     meetings and would hang up the phone and refuse to discuss an issue if someone disagreed with
18
19   her.

20          Regarding her termination, Plaintiff provides no direct evidence contradicting AT&T’s
21
     claim that her position was eliminated as part of a work force reduction effort. Instead, Plaintiff’s
22
     argument for pretext hinges entirely on an email exchange between another Database
23
24   Administrator, Anstin Hall, and David Whittington, who was in charge of communicating

25   information regarding workforce reduction procedures. On October 17, 2016, Mr. Hall asked Mr.
26   Whittington whether another wave of reductions was coming on October 28, 2016. Dkt. #58-2
27
     at 17-18. Mr. Whittington responded the same day that there would be a “small reduction then,”
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 17
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 18 of 29




     but “all have been notified already if impacted.” Id. The parties agree that Plaintiff was not
 1
 2   notified that she was part of the 10/28 reduction until that same day. Plaintiff argues that based

 3   on this email exchange, and the fact that she was the only one in her group to be terminated, a
 4
     reasonable juror could conclude that she was not originally subject to the reduction. For that
 5
     reason, she argues, her ratings and AT&T’s force reduction effort were merely a pretextual excuse
 6
 7   to terminate her.

 8          The email communication between Mr. Whittington and Mr. Hall is insufficient to raise a
 9   genuine dispute as to whether AT&T’s legitimate business reasons were a pretext for intentional
10
     discrimination. Pretext “means a dishonest explanation, a lie rather than an oddity or an error.”
11
     Kulumani v. Blue Cross Blue Shield Ass’n, 224 F.3d 681, 685 (7th Cir. 2000) (citing Reeves, 530
12
13   U.S. at 146–47); see also St. Mary’s Honor Center v. Hicks, 509 U.S. 502, 515 (1993) (“[A]

14   reason cannot be proved to be ‘a pretext for discrimination’ unless it is shown both that the reason
15   was false, and that discrimination was the real reason.”). AT&T’s explanation as to Plaintiff’s
16
     ratings and termination is internally consistent and believable. Ms. Russo and Mr. Rossi testified
17
     that they were both unaware of Plaintiff’s termination until October 27, and that Ms. Russo was
18
19   also unaware of her own designation for surplus until the same day as Plaintiff. See Dkt. #53 at

20   ¶¶ 71-72; Dkt. #51 at ¶ 39. This evidence suggests that Mr. Whittingon was either confused or
21
     misinformed when he replied to Mr. Hall. When viewed in the light most favorable to Plaintiff,
22
     Mr. Whittington’s email—reporting to Mr. Hall that affected individuals would have known
23
24   about their termination before October 28—amounts to weak circumstantial evidence. Where

25   there is only a “weak issue of fact as to whether the employer’s reason was untrue and there [is]
26   abundant and uncontroverted independent evidence that no discrimination had occurred,”
27
     summary judgment is appropriate. Reeves, 530 U.S. at 148. Such is the case here.
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 18
               Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 19 of 29




               Finally, the Court notes that under the WLAD, Plaintiff is only required to show “that a
 1
 2   reasonable juror could find that discrimination was a substantial factor in the employer’s adverse

 3   employment action.” Scrivener v. Clark Coll., 334 P.3d 541, 544 (Wash. 2014) (citing Riehl v.
 4
     Foodmaker, Inc., 152 Wash.2d 138, 94 P.3d 930 (2004)) (emphasis added). Given that Plaintiff
 5
     cannot demonstrate unlawful discrimination on the record, the Court need not consider the
 6
 7   differences between the WLAD and § 1981. Shokri, 311 F. Supp. 3d at 1221.

 8      D. Hostile Work Environment
 9             To establish a Section 1981 hostile work environment claim, a plaintiff must show: “(1)
10
     that he was subjected to verbal or physical conduct of a racial nature; (2) that the conduct was
11
     unwelcome; and (3) that the conduct was sufficiently severe or pervasive to alter the conditions
12
13   of the plaintiff's employment and create an abusive work environment.” Wooden v. Hammond,

14   No. 11-CV-5472-RBL, 2013 WL 1187659, at *6 (W.D. Wash. Mar. 21, 2013) (quoting Vasquez,
15   349 F.3d at 642) (internal quotations omitted).
16
               WLAD is similar for elements (1) through (3) but includes an additional requirement that
17
     management either knew or should have known of the hostility or participated in it. Woods v.
18
19   Washington, No. C10-117RSM, 2011 WL 197587, at *2 (W.D. Wash. Jan. 19, 2011), aff’d, 475

20   F. App’x 111 (9th Cir. 2012) (citing RCW 49.60.180(3)). Furthermore, WLAD—unlike Section
21
     1981—also encompasses claims for gender discrimination based on hostile working environment.
22
     Ellorin v. Applied Finishing, Inc., 996 F. Supp. 2d 1070, 1080 (W.D. Wash. 2014) (collecting
23
24   cases).

25             Whether an environment constituted a hostile work environment is determined by looking
26   at the totality of the circumstances, including the frequency of the harassing conduct, the severity
27
     of the conduct, whether the conduct was physically threatening or humiliating or a mere offensive
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 19
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 20 of 29




     utterance, and whether it unreasonably interfered with an employee’s work performance. Id.;
 1
 2   Harris v. Forklift Systems, Inc., 510 U.S. 17, 23 (1993). Here, Plaintiff has presented no evidence

 3   of conduct that could be construed as racial or sexual in nature. Regarding the conduct at issue,
 4
     she presents only generalized complaints of mistreatment, including being “singled out,”
 5
     “taunted,” and “verbally beaten” by Mr. Hosseini and intimidated by Ms. Russo after complaining
 6
 7   about Mr. Hosseini’s behavior. Courts have found that generalized complaints of mistreatment

 8   without specific factual allegations are insufficient to support a claim for hostile work
 9   environment. See, e.g., Vasquez, 349 F.3d at 642 (granting summary judgment dismissal of
10
     hostile work environment claim where plaintiff claimed that supervisor “continually harassed him
11
     but provide[d] specific factual allegations regarding only a few incidents.”).
12
13          Given Plaintiff’s vague and generalized assertions of mistreatment with no apparent

14   connection to her race or gender, no reasonable juror could conclude that Plaintiff’s environment
15   constituted a hostile work environment under Section 1981 or the WLAD. Accordingly, the Court
16
     GRANTS summary judgment in favor of AT&T on Plaintiff’s hostile work environment claims.
17
        E. Section 1981 and WLAD Retaliation Claims
18
19          Plaintiff also claims retaliation by AT&T in response to her filing an EEOC charge in

20   2006 and complaining of discriminatory conduct thereafter. Dkt. # 1 at ¶¶ 13, 18, 23-25, 35.
21
     AT&T does not dispute that Plaintiff’s 2006 filing of an EEOC charge and her 2014 internal
22
     complaint against Mr. Shah constitute protected activities. Dkt. #47 at 19. Retaliation claims are
23
24   also considered under the burden shifting framework of McDonnell Douglas, wherein plaintiff

25   must state a prima facie case of retaliation by proving (1) she engaged in a protected activity; (2)
26   she suffered an adverse employment action; and (3) there was a causal connection between the
27
     two. Surrell v. Cal. Water Service Co., 518 F.3d 1097–98 (9th Cir. 2008). If established, the
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 20
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 21 of 29




     burden shifts to the defendant to set forth a legitimate, non-retaliatory reason for its actions, at
 1
 2   which point the plaintiff must produce evidence showing that the stated reasons were merely

 3   pretext for retaliation. Id. “Because Washington courts look to interpretations of federal law
 4
     when analyzing retaliation claims,” the Court examines Plaintiff’s claim under federal law. Little
 5
     v. Windermere Relocation, Inc., 301 F.3d 958, 969 (9th Cir. 2002) (citing Graves v. Dept. of
 6
 7   Game, 76 Wash. App. 705, 887 P.2d 424 (1994)).

 8          Although Plaintiff urges the Court to follow a “line of Ms. Russo’s retaliatory reactions
 9   to Ms. Martinez-Patterson’s continuing complaints,” Dkt. #58 at 15, Plaintiff has only established
10
     two adverse employment actions by AT&T: her ratings assessment for the force reduction and
11
     her selection for surplus in October 2016. Plaintiff’s general claims of “hostility” by Ms. Russo
12
13   and her mid-year and year-end performance ratings do not amount to adverse employment actions

14   where she suffered no consequences such as demotion or lost salary or benefits. Strother, 79 F.3d
15   at 869. To the extent Plaintiff viewed certain communications or conversations with Ms. Russo
16
     as threatening or intimidating, “[w]ritten warnings are generally ‘not adverse employment actions
17
     where they do not materially affect the terms and conditions of employment.’” Neely, 2019 WL
18
19   2178648, at *6 (quoting Sanchez v. California, 90 F. Supp. 1036, 1056 (E.D. Cal. 2015)).

20          Based on the record, no reasonable juror could conclude that Plaintiff’s ratings or selection
21
     for surplus in October 2016 were a result of her EEOC claim filed 10 years earlier or her 2014
22
     complaint made thereafter. “To show the requisite causal link, the plaintiff must present evidence
23
24   sufficient to raise the inference that her protected activity was the likely reason for the adverse

25   action.” Cohen v. Fred Meyer, Inc., 686 F.2d 793, 796 (9th Cir. 1982)). Plaintiff’s mere belief
26   that her ratings and termination were motivated by retaliatory animus do not establish a causal
27
     connection between the protected activities and her ratings and/or ultimate termination. The
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 21
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 22 of 29




     ratings assessment process which led to her termination did not begin until more than two years
 1
 2   after Plaintiff submitted her internal complaint, while the gap between her EEOC complaint and

 3   termination was even longer. Given this significant time delay, and without any evidence of a
 4
     causal connection between the protected activities and her ratings and termination, Plaintiff
 5
     cannot satisfy the causation element for her retaliation claim. See Nelson, 2019 WL 2178648, at
 6
 7   *7 (seven months insufficient); see also Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273

 8   (2001) (collecting cases where courts held that three-month and four-month gaps were
 9   insufficient). Accordingly, summary judgment in favor of AT&T is appropriate on Plaintiff’s
10
     retaliation claims.
11
        F. FMLA and WFLA Claims
12
13          The FMLA provides a cause of action for an employee whose employer has violated the

14   statute by interfering with, restraining, or denying the employee’s attempt to exercise “any right
15   provided under this subchapter.” 29 U.S.C. §§ 2615(a)(1). Likewise, the FMLA makes it
16
     unlawful for employers to retaliate or discriminate against a person for opposing a violation of
17
     their FMLA right to leave. 29 U.S.C. § 2615(a)(2); Sanders, 657 F.3d at 777. AT&T argues, and
18
19   Plaintiff does not dispute, that Plaintiff has provided no evidence that she opposed any unlawful

20   FMLA practices during her employment at AT&T. Dkt. #47 at 22, n.9. The Court agrees.
21
     Accordingly, Plaintiff’s FMLA claims are properly construed as interference claims under
22
     Section 2615(a)(1). The WFLA “mirrors its federal counterpart and provides that courts are to
23
24   construe its provisions in a manner consistent with similar provisions of the FMLA.” Crawford

25   v. JP Morgan Chase NA, 983 F. Supp. 2d 1264, 1269 (W.D. Wash. 2013) (quoting Washburn v.
26   Gymboree Retail Stores, Inc., 2012 WL 5360978, *7, 2012 U.S. Dist. LEXIS 156240, *21 (W.D.
27
     Wash. Oct. 30, 2012)) (internal quotations omitted).
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 22
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 23 of 29




            Interference under Section 2615(a) has been interpreted broadly to include not only denial
 1
 2   of FMLA rights, but also instances where an employer discouraged an employee from using

 3   FMLA leave, retaliated against an employee for exercising or attempting to exercise FMLA
 4
     rights, or “otherwise caused the employee to suffer an adverse employment action as a
 5
     consequence of taking FMLA leave.” Bushfield v. Donahoe, 912 F.Supp.2d 944, 955 (D. Idaho
 6
 7   2012)) (citing Bachelder v. Am. W. Airlines, Inc., 259 F.3d 1112, 1125, n. 11 (9th Cir. 2001)).

 8   The elements of a FMLA interference claim are (1) an entitlement to FMLA leave; (2) an adverse
 9   action by Plaintiff’s employer, which interfered with Plaintiff’s right to take FMLA leave; and
10
     (3) a showing that the employer’s adverse action was related to the exercise, or attempt to
11
     exercise, FMLA rights. Castellano v. Charter Commc’ns, LLC, No. 3:12-CV-05845-RJB, 2013
12
13   WL 6086050, at *11 (W.D. Wash. Nov. 19, 2013) (citing Bachelder, 259 F.3d at 1124–26 (9th

14   Cir. 2001)).
15          As an initial matter, FMLA claims must generally be brought within two years “after the
16
     date of the last event constituting the alleged violation for which the action is brought.” 29 U.S.C.
17
     § 2617(c)(1). The two-year limitations period is extended to three years for a willful violation,
18
19   meaning the employer knowingly or recklessly disregarded the employee’s rights. Olson v.

20   United States by & through Dep’t of Energy, 980 F.3d 1334, 1339 (9th Cir. 2020); 29 U.S.C. §
21
     2617(c)(2). For that reason, to the extent Plaintiff claims FMLA violations based on events that
22
     occurred before August 2016, such violations must be willful—not merely negligent—in order to
23
24   survive the limitations bar.

25          Plaintiff’s arguments for FMLA interference are not entirely clear. However, the Court
26   deciphers two separate arguments: first, that Ms. Russo interfered with Plaintiff’s right to take
27
     FMLA leave through providing false information, preventing her from communicating with HR,
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 23
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 24 of 29




     and imposing unnecessary paperwork requirements; and second, that her AWG rating and
 1
 2   termination were retaliation by AT&T for her attempt to exercise her right to take FMLA leave.

 3   For the reasons set forth below, the Court finds that Plaintiff has failed to raise a material dispute
 4
     of fact as to either claim.
 5
             i.      Interference by Ms. Russo
 6
 7           Plaintiff has failed to present evidence raising a material dispute of fact that Ms. Russo

 8   interfered with Plaintiff’s right to take FMLA leave. Plaintiff alleges interference on the basis
 9   that Ms. Russo misinformed Plaintiff of her rights under the FMLA when she told Plaintiff that
10
     siblings were not covered. However, Ms. Russo did not provide incorrect information: the FMLA
11
     does not cover care of siblings. Smith v. Women’s Healthcare Assocs., LLC, 813 F. Supp. 2d
12
13   1224, 1226 (D. Or. 2011); O’Hara v. GBS Corp., No. 5:12CV2317, 2013 WL 1399258, at *2

14   (N.D. Ohio Mar. 13, 2013), report and recommendation adopted, No. 5:12 CV 2317, 2013 WL
15   1399317 (N.D. Ohio Apr. 5, 2013).
16
             Although Plaintiff found through research that the FMLA extends the definition of
17
     “parent” and “son or daughter” to those standing in loco parentis, FMLA leave only applies “when
18
19   the employee had initially explained to the employer the in loco parentis status.” Id. (collecting

20   cases); see also Abousaidi v. Mattress Discounters Corp., No. 1:05CV1142 (JCC), 2005 WL
21
     3797366, at *2 (E.D. Va. Dec. 8, 2005) (“Plaintiff had to inform Defendant that his grandparent
22
     stood in loco parentis in order to take advantage of FMLA’s protection.”). Here, Plaintiff has
23
24   offered no evidence that she informed AT&T of her in loco parentis status until her reply to Ms.

25   Russo on August 16, 2016. See Dkt. #51 at 17. For that reason, she has not raised a material
26   dispute of fact that Ms. Russo engaged in interference when she informed Plaintiff that care for
27
     her brother was not covered under the FMLA.
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 24
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 25 of 29




             Plaintiff also argues that Ms. Russo interfered by not letting her “speak with an HR person
 1
 2   who knew about FMLA, someone who actually was trying to help me do the process correctly . .

 3   . .” Dkt. #58-2 at ¶ 4. However, nothing in Ms. Russo’s correspondence reflects that she
 4
     prevented or attempted to prevent Plaintiff from speaking with HR. On the contrary, Ms. Russo
 5
     referred Plaintiff to internal AT&T information on FMLA leave and provided a link to
 6
 7   HROneStop so that Plaintiff could message or call an HR representative if she needed further

 8   information. See Dkt. #51 at 16-18.
 9           Finally, Plaintiff claims that once she informed Ms. Russo about the in loco parentis
10
     clause, Ms. Russo “insisted that [Russo] had to make the request for leave . . . and insisted on the
11
     Plaintiff sharing details of her request with Ms. Russo.” Dkt. #58 at 20. Plaintiff also challenges
12
13   AT&T’s requirement that she submit her request within 30 days of the requested leave period.

14   Id. None of these actions constitute interference, given that employers are entitled to impose
15   reasonable leave practices, such as requiring that employees speak with their managers if they
16
     need to take a leave of absence or contact their managers in the event of an FMLA absence.
17
     Shelton v. Boeing Co., 702 F. App’x 567, 568 (9th Cir. 2017) (affirming grant of summary
18
19   judgment on employee’s WFLA interference claim where employee failed to follow company’s

20   “usual and customary policy for requesting leave” that included communicating with manager).
21
             For these reasons, Plaintiff’s claim for FMLA interference based on Ms. Russo’s actions
22
     fails as a matter of law.
23
24           ii.     Retaliation for Requesting Leave

25           Turning to Plaintiff’s second interference argument, Plaintiff claims that AT&T’s adverse
26   actions against Plaintiff, including terminating her employment, constitute unlawful interference
27
     under the FMLA and WFLA. Dkt. #1 at ¶ 36. Parties appear to agree that the applicable standard
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 25
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 26 of 29




     for this claim is whether Plaintiff can prove by a preponderance of the evidence that her taking of
 1
 2   FMLA-protected leave constituted a negative factor in the decision to terminate her. See Dkts.

 3   #47 at 22; #58 at 19. Plaintiff may prove this claim using either direct or circumstantial evidence,
 4
     and the Ninth Circuit does not apply the burden-shifting framework under McDonnell Douglas.
 5
     Bachelder, 259 F.3d at 1125; see also Denison v. Kaiser Found. Health Plan of the Northwest,
 6
 7   868 F.Supp.2d 1065, 1080 (D. Or. 2012).

 8          Plaintiff’s only evidence that her request for FMLA leave constituted a negative factor in
 9   her ratings in AWG 1 or selection for surplus is (1) the proximity in time between her request and
10
     AT&T’s adverse action; and (2) David Whittington’s October 17, 2016 email stating that all
11
     individuals affected by the reduction had already been notified. While proximity in time may be
12
13   circumstantial evidence that the employer used an employee’s leave request as a negative factor,

14   “proximity must be considered in factual context.” Douglas v. Dreamdealers USA, LLC, 416 F.
15   Supp. 3d 1063, 1071 (D. Nev. 2019) (citing Coszalter v. City of Salem, 320 F.3d 968, 978 (9th
16
     Cir. 2003)). Likewise, as the Court found with respect to Plaintiff’s discrimination claims, Mr.
17
     Whittington’s email amounts to weak circumstantial evidence refuted by Mr. Rossi’s and Ms.
18
19   Russo’s declarations that they were only notified of Plaintiff’s designation for surplus on October

20   27, 2016 and Ms. Russo learned of her own selection for surplus the same day as Plaintiff.
21
            Viewing the evidence in the light most favorable to Plaintiff, no reasonable juror could
22
     find that AT&T considered Plaintiff’s leave request a negative factor in her ratings or termination.
23
24   Cf. id. (dispute of fact as to whether FMLA leave was negative factor where removal letter

25   “specifically referred to absences as the basis for the decision . . . .”). Regarding Plaintiff’s
26   selection for surplus, it is undisputed that AT&T requested ratings for purposes of a reduction in
27
     force, and that Plaintiff was the lowest-ranking member in her AWG team. It is likewise
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 26
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 27 of 29




     undisputed that fifteen other employees in Mr. Rossi’s organization, including Ms. Russo, were
 1
 2   impacted by the surplus, such that Plaintiff was not the only one affected.

 3          Regarding Plaintiff’s ratings, both Mr. Rossi and Ms. Russo testify that they did not
 4
     consider Plaintiff’s leave or intent to take leave in their ratings. Dkts. #53 at ¶ 67; Dkt. #51 at ¶
 5
     38. Plaintiff has introduced no evidence to raise an inference that their testimony is not credible.
 6
 7   On the contrary, the AWG 1 ratings support their statements that the Database Administrators’

 8   evaluations did not consider past or future absences. The ratings were based on evaluations of
 9   the Database Administrators’ competencies at the time of the evaluation, none of which
10
     considered past or future attendance. See Dkt. #56 (sealed);      Dkt. #53 at ¶¶ 61-62. Moreover,
11
     the Directors, including Mr. Rossi, were asked to submit their ratings by October 11, 2016—5
12
13   days before Plaintiff requested leave for the second week of December 2016. Id. at ¶ 63; Dkt.

14   #51 at ¶ 31. For that reason, Plaintiff’s request for FMLA leave could not have been considered
15   in the ratings, given that she had not yet requested it.
16
            For these reasons, the Court finds no material dispute of fact precluding summary
17
     judgment on Plaintiff’s FMLA interference claim based on AT&T’s retaliation for her leave
18
19   request. Accordingly, summary judgment is GRANTED in favor of AT&T as to Plaintiff’s

20   interference claim under FMLA and WFLA.
21
        G. Wrongful Discharge under Washington Common Law
22
            “The tort of wrongful discharge against public policy is an exception to the general
23
24   principle that employees in Washington are terminable at-will.” Nettleton v. United Parcel Serv.,

25   Inc., No. C19-1684-JCC, 2021 WL 197133, at *3 (W.D. Wash. Jan. 20, 2021) (citing Rose v.
26   Anderson Hay & Grain Co., 358 P.3d 1139, 1141 (Wash. 2015)). The tort applies if an
27
     employee’s dismissal violated a clear mandate of public policy, including “where employees are
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 27
             Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 28 of 29




     fired for exercising a legal right or privilege . . . .” Rose, 358 P.3d at 1441. Plaintiff’s claims fit
 1
 2   this circumstance, where she was allegedly terminated for reporting discrimination and requesting

 3   leave to care for her brother. Dkt. #1 at ¶¶ 38-39. To establish a claim of wrongful discharge,
 4
     she must establish that her exercise of her rights was a “significant factor” in AT&T’s decision
 5
     to terminate her. Martin v. Gonzaga U., 425 P.3d 837, 844 (Wash. 2018).
 6
 7          To the extent Plaintiff alleges wrongful discharge for reasons that are duplicative of her

 8   discrimination claims, such claims are improper under Washington law. See Gamble v. Pac. Nw.
 9   Reg’l Council of Carpenters, 2015 WL 402782, at *6 (W.D. Wash. Jan 29, 2015) (holding that a
10
     common law tort claim that is predicated on the same facts as a discrimination claim is duplicative
11
     and must be dismissed); Hochberg v. Lincare, Inc. 2008 U.S. Dist. LEXIS 34638, at *20-*21,
12
13   2008 WL 1913853 (E.D. Wash. Apr. 28, 2008) (dismissing a wrongful discharge claim as

14   duplicative of WLAD claim).
15          Moreover, the Court has already found that Plaintiff has not raised a genuine issue of
16
     material fact regarding whether she was fired for any protected act or requesting leave under the
17
     FMLA or WFLA. Those findings destroy the “significant factor” element of her wrongful
18
19   discharge claim. Martin, 425 P.3d at 844. For that reason, while Plaintiff argues in Response

20   that a reasonable juror could find that her request for FMLA leave or Ms. Russo’s prejudice
21
     against Plaintiff were “substantial factor[s]” leading to her low ratings and termination, Dkt. #58
22
     at 23-25, she provides no new evidence to alter the Court’s conclusion. Accordingly, summary
23
24   judgment in favor of AT&T is appropriate.

25      H. Lost Wages
26          Plaintiff also seeks recovery of lost wages under RCW 49.52 and RCW 49.48. Dkt. #1 at
27
     ¶ 1. However, in her response to AT&T’s motion, she “concedes that discovery has not resulted
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 28
            Case 2:18-cv-01180-RSM Document 64 Filed 08/16/21 Page 29 of 29




     in evidence to support a claim for unpaid wages.” Dkt. #58 at 25. Accordingly, the Court grants
 1
 2   summary judgment in favor of AT&T on this claim.

 3                                        IV.     CONCLUSION
 4
            Having reviewed the relevant briefing, the declarations and exhibits attached thereto, and
 5
     the remainder of the record, the Court hereby finds and ORDERS:
 6
 7      (1) Defendant’s Motion for Summary Judgment, Dkt. #47, is GRANTED in entirety.

 8      (2) Defendant’s Motion to Seal, Dkt. #55, is GRANTED.
 9
10
            DATED this 16th day of August, 2021.
11
12
13
14                                               A
                                                 RICARDO S. MARTINEZ
15
                                                 CHIEF UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER GRANTING DEFENDANT AT&T’S MOTION FOR SUMMARY JUDGMENT - 29
